Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application No. EP17175974.9.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 has been received and the references listed thereon have been considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, “The disclosure describes”, “there is disclosed”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
An attachment is for a cutting head…--
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second distance different to the first distance in claim 12 (as seen in Applicant’s Figure 4, the second distance o2 is the same the first distance o1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, 14 are objected to because of the following informalities:  
Claim 1, lines 6-7 should read --wherein a plurality of primary cutter teeth each having a bent cross-section is provided--.
Claim 1, line 36, it is clearer, the “characterized in that” should be deleted.
Claim 10, lines 5-6 should read --wherein a plurality of further primary cutter teeth each having a bent cross-section is provided--.
Claim 14, lines 5-6 should read --wherein a plurality of primary cutter teeth each having a bent cross-section is provided--.
Claim 14, line 35, it is clearer, the “characterized in that” should be deleted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 the language “which” is unclear whether it refers to the movable cutting member or the stationary cutting member.
Claim 14, line 9 has the same issue above.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stapelbroek et al (US 2015/0047203) hereinafter Stapelbroek in view of McCambridge et al (US 7051442) hereinafter McCambridge.
Regarding claim 1, Stapelbroek shows a hair cutting system (Figures 1-8) comprising a cutting head (Figure 6), the cutting head comprising:
a stationary cutting member (a stationary blade 10, Figure 6) comprising a first wall portion (30) and a second wall portion (20), which are mutually connected by means of a bent intermediate wall portion (26, 36) to form a plurality of primary cutter teeth (12, Figure 6) having a bent cross-section is provided; and
a movable cutting member (a movable blade 40), which is moveable in a reciprocating manner along a cutter axis (an “Y” direction, Figure 5 and Para. 37) in a guiding space (a laterally extending guide slot 16, Figure 6) enclosed by the first and second wall portions of the stationary cutting member and the movable cutting member comprises a plurality of secondary cutter teeth (Figure 4) for co-operation with the primary cutter teeth (Figure 6),
wherein the first wall portion and the second wall portion each have an inner surface (32a, 22a, Figure 6) and an outer surface (32b, 22b), wherein the inner surfaces of the first and second wall portions face each other (Figure 6), and wherein the outer surface of the first wall portion is part of a skin facing surface (the second surface 22b is faced to a user’s skin) of the cutting head which faces a user's skin during operation,
wherein the plurality of primary cutter teeth define a cutting zone (Figure 6, a zone that has U shaped teeth 12) of the cutting head extending parallel to the cutter axis and having a length (Figure 6, a length in the “Y” direction), and
wherein the stationary cutting member has opposite first and second sides (left and right sides where the references “20 and “22b” are located in Figure 7) spaced apart in a direction parallel to the cutter axis (because the left and right sides on the cutting axis, they are parallel to the cutter axis).
However, Stapelbroek fails to shows an attachment as set forth in the claim.
McCambridge shows a hair cutting system (Figures 1, 5, and 7) comprising a cutting head (a blade set 14) including a movable cutting member (a blade 18) and a stationary cutting member (a blade 16), and an attachment releasably connectable to the cutting head (70, Figure 7 and Col. 7, lines 1-12. Please note that the attachment 70 has all features of an attachment 20 except a guard formation 32 as disclosed in Col.4, lines 40-43), wherein the attachment comprises:
first and second side portions (spaced guides 72, Figure 7 ) configured to cover, respectively, first and second sides of the stationary cutting member when the attachment is connected to the cutting head (Figures 1 and 5); and
an intermediate portion (a portion where the reference “76” is located, Figure 7) interconnecting the first and second side portions of the attachment and configured to cover the outer surface of the first wall portion when the attachment is connected to the cutting head (Figure 1);
wherein, when the attachment is connected to the cutting head the first and second side portions of the attachment protrude relative to the primary cutter teeth in a direction perpendicular to the cutter axis and having outer and inner surfaces that are parallel to an outer surface of the stationary cutting member (Figure 1, the spaced guides 44 are perpendicular to the cutter axis and having outer and inner surfaces that are parallel to an outer surface of the stationary blade 16); and
the first and second side portions of the attachment and the intermediate portion define a recess (a relatively wider cutting area 76, Figure 7) exposing the primary cutter teeth (Figure 1), the recess extending in a direction parallel to the cutter axis and being non-interrupted in said direction parallel to the cutter axis over a distance of at least 50% of the length of the cutting zone (Figures 1 and 7); 
the first and second side portions of the attachment each have a convex outer surface (for an example, see a tip 48, tapering edges, corners of end portions 38 connecting a base 22, Figure 4), seen in a cross-section parallel to the first wall portion when the attachment is connected to the cutting head.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had an attachment, as taught by McCambridge to the hair cutting system of Stapelbroek, in order to be guided and lifted hair strands toward the cutting zone or area (abstract and Col. 3, lines 64-67 of McCambridge).
Regarding claim 2, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the recess is non-interrupted over a distance of at least 90% of the length of the cutting zone.
Please note that this is an alternative rejection if one was to argue that the recess of the attachment of McCambridge is not at least 90% of the length of the cutting zone, then the following rejection is applied.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the recess that has at least 90% of the length of the cutting zone because discovering an optimum value (at least 90%) would have been a mere design consideration for creating more wider cutting zone (a wider cutting area as disclosed in Col. 4, lines 44-48). Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the cutting zone needed.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Regarding claim 3, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the recess is bounded by a continuous longitudinal edge (Figure 7 of McCambridge) of the intermediate portion which, when the attachment is connected to the cutting head, extends in a direction parallel to the cutter axis (Figure 1 of McCambridge. Please note that the attachment 70 does not have the guard formation 32).
Regarding claim 4, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the intermediate portion (Figure 7 of McCambridge) comprises an elongate wall, which when the attachment is connected to the cutting head, extends in a direction parallel to the cutter axis and has a convex outer surface seen in a cross-section perpendicular to the cutter axis (all edges of the attachment 70 are tapers, the edge “where the reference 76” is a convex outer surface).
Regarding claim 5, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the convex outer surface of the elongate wall has a radius of curvature in said cross-section perpendicular to the cutter axis, but it is not clear disclosed between 10 mm and 50 mm.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the convex outer surface (tapers) having a radius of curvature of any reasonable range including the claimed range (10 mm and 50 mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges, depending on the size, shape, and tapers of the attachment requirements to be guided and lifted hair strands forward into a cutting zone. 
 Regarding claim 6, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that when the attachment is connected to the cutting head, the first and second side portions protrude relative to the primary cutter teeth in the direction perpendicular to the cutter axis and parallel to the first wall portion by a distance (Figure 5 of McCambridge), but it is not disclosed between 0.5 mm and 3 mm.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the parallel distance between the attachment and the stationary cutting member of any reasonable range including the claimed range (0.5 mm and 3 mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges, depending on the size, shape, snapping feature, thickness, and flexibility of the attachment requirements for attaching to the cutting head and being guided and lifted hair strands forward into a cutting zone. 
Regarding claim 7, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the convex outer surfaces of the first and second side portions (see the discussions in claim 1 above) each have a radius of curvature in said cross-section parallel to the first wall portion, but the radius of curvature is not clearly disclosed between 0.5 and 2 times a length of the respective side portion in a direction perpendicular to the cutter axis and parallel to the first wall portion.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the convex outer surface (tapers) having a radius of curvature of any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges, depending on the size, shape of the tips, and tapers of the attachment requirements to be guided and lifted hair strands forward into a cutting zone. 
Regarding claim 8, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the first and second side portions of the attachment (see the discussions in claim 1 above) each have a convex outer surface (see the side ends including tips 48 of McCambridge), seen in a cross-section perpendicular to the first wall portion and parallel to the cutter axis when the attachment is connected to the cutting head (Figures 5 and 7 of McCambridge).
Regarding claim 9, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the convex outer surfaces of the first and second side portions each have a radius of curvature (tapers) in said cross-section perpendicular to the first wall portion and parallel to the cutter axis, but the radius of curvature is not between 1 mm and 5 mm.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the convex outer surface (tapers) having a radius of curvature of any reasonable range including the claimed range (1 mm and 5 mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges, depending on the size, shape, and tapers of the attachment requirements to be guided and lifted hair strands forward into a cutting zone. 
Regarding claim 13, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows that the attachment is connectable to the cutting head by means of a releasable snap-on connector (a latch lug 28, Figure 5 of McCambridge).
Regarding claim 14, since the hair cutting system of Stapelbroek has the attachment, the hair cutting system of Stapelbroek shows all of the limitations as stated above. See the discussions in claim 1 above.
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 10 does not anticipate or render obvious the features of two opposite recesses of the attachment for creating two opposite cutting zones for the cutting head, wherein the attachment has specific structures for preventing the user to contact the edges of the sides of the stationary cutting member (see Applicant’s specification, page 10), as set forth in claims 1 and 10.
The closest art, Hanley (US 2102529) shows a hair cutting system (Figures 1-7) comprising a cut head (Figure 2) including a stationary bent cutting member (15) and a movable cutting member (14), and an attachment (16), but the attachment does not have two opposite side protrusion portions for covering two opposite sides of the stationary cutting member.
Thus, the two opposite protrusion sides of the attachment for creating two opposite cutting zones that are for respectively covering the two opposite sides of the stationary cutting member could not be considered an obvious expedient of the combination, the claimed instant invention requires the two opposite protrusion sides of the attachment for reason purposes of the invention (see Applicant’s specification).
Therefore, claims 11-12 are considered to contain allowable subject matter because they are being dependent from the claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180085945 and US 2256076 show both cutting zones, but the bent stationary blades and specific structures of attachments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        4/27/2021